Citation Nr: 0501096	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-23 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA death 
benefits as a surviving spouse.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

This appeal arises from a July 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines wherein the RO 
determined that the appellant did not have any legal 
entitlement to VA death benefits as her deceased spouse had 
no recognized military service.  The appellant's husband died 
in January 1992.

In September 2004, the appellant withdrew her request for a 
hearing before the Board.  In September and October 2004, she 
was contacted by VA in an effort to assist her with 
appointing a representative.  She responded saying that she 
did not desire the services of a lawyer or representative, 
but provided a VA Form 21-22a appointing an individual as her 
agent.  However, this individual has not been accredited as 
an agent by VA.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. 
§§ 14.629(b), 20.604 (2004).


FINDING OF FACT

The appellant's deceased spouse does not have verified active 
military service with the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant's spouse did not have status as a veteran for 
purposes of this claim, and therefore the appellant is not 
eligible for VA death benefits.  38 U.S.C.A. §§ 101, 107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).  In addition, VA has 
published regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-04.  In this case, undisputed facts about the 
nature of the appellant's spouse's service render the 
appellant ineligible for VA death benefits.  Accordingly, 
VA's duty to notify and assist does not extend to that claim.


II.  Eligibility for VA Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service. 38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable." 38 U.S.C.A § 101(2); 38 C.F.R. § 
3.1(d). See Selley v. Brown, 6 Vet. App. 196, 198 (1994).  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service for certain VA purposes as 
authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.  Such 
service, however, must be certified as qualifying by 
appropriate military authority. 38 C.F.R. § 3.203.  These 
regulations have their basis in statute, at 38 U.S.C. 
§ 107(a). See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the United States Court of Appeals for Veterans 
Claims (Court) upheld the constitutionality of 38 U.S.C. § 
107(a), following the reasoning of the United States Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service. Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The RO requested the National Personnel Records Center (NPRC) 
to verify the appellant's spouse's dates of active service 
with the U. S. Armed Forces.  In July 2002 and September 
2002, the NPRC responded with the following comments:  
Subject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The appellant has alleged that her deceased husband did serve 
in the United States Armed Forces as he fought the Japanese 
Forces Enemy during the Second World War and was receiving a 
pension of 37.00 Philippine Pesos "based on his military 
service connected during his lifetime."

Unfortunately, VA is bound by the determination of the 
service department, in this case communicated by the NPRC.  
As this office has not verified the appellant's spouse's 
active military service with the U. S. Armed Forces, the 
appellant is ineligible to VA benefits.  Therefore, her 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

Finally, the appellant submitted a copy of a certificate 
showing the pay her deceased husband received from the 
Philippine Department of National Defense, an application 
submitted by her deceased husband to the Philippine Veterans 
Claim Commission, documents discharging the deceased from 
military duty, and an affidavit of support from M. M., the 
deceased's former Company Commander.  VA is not bound by 
Philippine Army or government determinations of service, but 
rather by United States service department records..  The 
NPRC found, based on U.S. service department records, no 
qualifying service.  As noted above, the Court has held that 
a service department determination as to an individual's 
service shall be binding on VA.  See Duro.


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


